IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-77,984-02


EX PARTE ALFREDO PECINA, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. B17667-0806 IN THE 64TH DISTRICT COURT

FROM HALE COUNTY



Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
assault with a deadly weapon and sentenced to eleven years' imprisonment.  The Seventh Court of
Appeals affirmed his conviction. Pecina v. State, No. 07-11-00504-CR (Tex. App.--Amarillo Jun.
8, 2012) (unpublished).
	Applicant raised two grounds alleging his plea was involuntary due to counsel's errors and
the Court remanded the case for responses and findings of fact. After a live hearing, the trial court
signed findings of fact and conclusions of law, rejecting Applicant's claims. This Court does not
adopt the trial court's findings of fact number 44.  Based on the trial court's remaining findings of
fact and this Court's independent review of the entire record, we deny relief.


Filed:  November 6, 2013
Do not publish